UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7071



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

EDWARD ALFONZO ABBOTT, a/k/a Bibby,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
District Judge. (CR-92-65, CA-95-468-6)


Submitted:   December 19, 1996            Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Edward Alfonzo Abbott, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-

rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate
judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Abbott, Nos. CR-92-65; CA-95-
468-6 (M.D.N.C. Apr. 2, 1992, and June 23, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process. We deny the motions for bail and

for appointment of counsel.




                                                         DISMISSED




                                2